Citation Nr: 0910184	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In November 2006, the Board denied service connection for 
hearing loss, tinnitus, and a lumbar spine disorder, and 
remanded issues concerning the evaluation of scars and 
entitlement to a 10 percent rating under 38 C.F.R. § 3.324.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2007, the Court 
issued an order which granted a joint motion of the parties, 
dated in November 2007, for remand and to vacate the Board's 
November 2006 decision to the extent that it denied service 
connection for hearing loss, tinnitus, and a lumbar spine 
disorder.  A copy of the motion and the Court's Order have 
been incorporated into the claims folder.  In March 2008, the 
Board remanded the matter to the RO in order to implement the 
Court's directives.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic tinnitus disorder was not manifest in service 
and is unrelated to service.

2.  Hearing loss disability was not manifest in service and 
is unrelated to service.

3.  A lumbar spine disorder was not manifest in service and 
is unrelated to service.

4.  Lumbar spine arthritis was not manifest to a degree of 10 
percent within one year of service separation.


CONCLUSION OF LAW

1. A chronic tinnitus disorder was not incurred or aggravated 
in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008).

2. Hearing loss disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

3. Lumbar spine disorder was not incurred or aggravated in 
service, and arthritis may not be presumed to have been 
incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss and arthritis, may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Hearing Loss and Tinnitus

Neither hearing loss disability nor tinnitus was diagnosed in 
service.  Tinnitus was complained of when there was an 
impression of otitis externa in service in February 1974.

On service discharge examination in August 1975, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
5
LEFT
30
15
10
5
15

In his December 2002 claim, the Veteran stated that hearing 
loss and tinnitus began in October 1974.  On VA examination 
in February 2003, he stated that he had noticed the presence 
of tinnitus since 1975 and that he had been exposed to 
excessive noise of an aircraft carrier for 15 months in 
service.  He had been a driller for 10 years after service, 
using hearing protection.  No audiological test results were 
reported then or on examination in November 2003 because the 
test results were invalid.

However, in November 2003, the examiner indicated that she 
felt the veteran had some hearing loss present and he 
reported tinnitus.  She stated that he had normal hearing on 
service discharge and that she did not feel that the hearing 
loss which was felt to be present did not begin as a result 
of the Veteran's service.  The Veteran testified in October 
2004 that he had had tinnitus ever since the tinnitus which 
he had in service.  He indicated that he had been down at the 
rifle range before getting treatment in service.  He also 
indicated that he stood guard a lot at the naval air station, 
and that big jets came by the barracks and that this hurt his 
hearing a lot.  He stated that both the hearing loss and the 
tinnitus continued the whole time he was on active duty.

In April 2006, there was an attempt to perform an audiometric 
examination, but the examiner stated that the results 
reported were grossly invalid, that the Veteran had been 
evaluated 3 times and either he was unable or unwilling to 
provide valid behavioral responses, and that retest is not 
warranted.  The examiner indicated that it was not possible 
to determine whether the Veteran had hearing loss, but that, 
based on historical information in the claims folder, if the 
Veteran did have hearing loss, it most likely would have 
occurred following active military service.  It was his 
opinion that the Veteran's claimed tinnitus and hearing loss 
were not caused by or a result of military noise.

Preliminarily, the Board finds that the evidence does not 
show that the Veteran has hearing loss disability in either 
ear as defined by 38 C.F.R. § 3.385.  For VA compensation and 
pension purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).  No test results of record which 
have been deemed valid have indicated that he has hearing 
loss disability as regulatorily defined.

However, assuming for the sake of argument that the Veteran 
currently has both a chronic tinnitus disorder and a hearing 
loss disability, the preponderance of the evidence indicates 
that neither is related to service.  Neither was diagnosed in 
service, and the examiner in 2004 indicated that the 
Veteran's tinnitus was not service related, and that there 
was no evidence that the Veteran's hearing loss was service 
related.  He also opined that neither was caused by or a 
result of military noise and that hearing loss most likely 
would have occurred following active military service.  The 
statement in the November 2003 report, which contains a 
double negative, is not clearly a nexus opinion in support of 
the claim; rather, it appears to be a negative nexus opinion.  
Moreover, the January 2006 joint motion stated that there was 
not then sufficient evidence to decide the claims, and that 
the evidence did not contain medical nexus opinions regarding 
hearing loss and tinnitus.

In essence, the preponderance of the evidence is against both 
claims and no evidence shows that either is service related.  
The Veteran is competent to report hearing loss and tinnitus 
symptoms and their duration, but he is not competent to 
indicate the cause of his current claimed disorders.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).

Lumbar spine

A lumbar spine disorder was not shown in service or until 
2000.  The Veteran's service medical records do not report 
any lumbar spine problem, and the August 1975 service 
discharge examination report contained no lumbar spine 
diagnosis.  The Veteran reported, on VA examination in 
February 2003, that he slipped and fell through a glass 
window and landed on his back in service in October 1974, and 
that he has had some back pain since then.  Similar testimony 
was provided during an October 2004 videoconference hearing.

However, while there is an October 1974 treatment report for 
lacerations of the left thigh, right buttock, and left side 
of the Veteran's neck, the Veteran is unable to indicate the 
etiology of a current lumbar spine disorder, or to indicate 
that it was present in service.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).

There is no competent medical evidence indicating that the 
Veteran's current lumbar spine disorder, diagnosed on VA 
examination in April 2006 as mild degenerative changes of the 
lumbosacral junction with degenerative disc disease at L4-5 
and L5-S1, is related to service.  To the contrary, a VA 
spine examiner in April 2006 stated that it was less likely 
as not that this is service related.

Also, there is no competent evidence indicating that 
arthritis was manifest to a degree of 10 percent within one 
year of service separation.

The Veteran alleged, on examination in 2003 and during his 
October 2004 hearing, that he has had pain since service.  
However, continuity of symptomatology is not supported by 
records or otherwise, and the examiner in 2006 indicated that 
there was no indication that there was a chronic lumbar spine 
problem when treatment was rendered in October 1974.  The 
Veteran had reported in December 2002 that he had had his 
back treated from October 1974 to present, but the lack of 
supporting treatment records for such a long time bears on 
his credibility.  Savage v. Gober, 10 Vet. App. 488 (1997).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in March 2004 and March 
2006 of the information and evidence needed to substantiate 
and complete a claim for service connection, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA also informed the claimant of the need to submit all 
pertinent evidence in his possession.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  

The Board acknowledges that the Veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until March 2006.  
The failure to provide more timely notice is harmless in this 
instance, however, because the preponderance of the evidence 
is against the appellant's claims for service connection for 
hearing loss, tinnitus, and lumbar spine disorder; therefore, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot. 

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service 
treatment records and VA treatment records.  In December 
2007, the Court, by joint motion for remand, ordered VA to 
make all reasonable efforts to assist the Veteran in 
obtaining all of his service treatment records up to, and 
around July 19, 1979, or to clarify the Veteran's dates of 
service.  The RO subsequently obtained the Veteran's DD-214 
and other enlistment documents, which verified that the 
Veteran served on active duty from September 1973 to 
September 1975.  In September 2008, the National Personnel 
Records Center (NPRC) responded to the RO's request for any 
additional service treatment records.  The NPRC stated that 
all other service after September 1975 has been identified as 
reserve time.  All available service treatment records had 
already been mailed to the RO.

In sum, the deficiency identified in the joint motion for 
remand has been corrected, and there is no evidence of any 
other VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for lumbar spine disorder 
is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


